Citation Nr: 1242553	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 20 percent disabling for residuals, left meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issue entitlement to an evaluation in excess of 20 percent disabling for residuals, left meniscectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 RO rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disability.  The Veteran was notified of this decision and his appellate rights, but did not perfect an appeal.

2.  Evidence received subsequent to the January 1999 RO rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine were at least as likely as not incurred in service. 


CONCLUSIONS OF LAW

1. The January 1999 RO rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  Evidence received since the January 1999 RO rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).

3.  Degenerative joint disease and degenerative disc disease of the lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Application to Reopen

In a RO rating decision dated in February 1974 the RO denied the Veteran's claim of entitlement to service connection for a back condition on the basis that there was no orthopedic disability of the back. 

The Veteran filed an application to reopen a claim of entitlement to service connection for a low back disability in December 1997.  In a RO rating decision dated in January 1999 the RO denied the application to reopen a claim of entitlement to service connection for low back disability.  The rating decision indicates that the basis for the RO's denial was that evidence had not been received associating the Veteran's back disability with the Veteran's service-connected left knee disability.  In addition, the RO denial indicated that based upon the Veteran's reported history a VA examiner rendered the opinion that the Veteran's back injury may be due to an injury in service.  However, the RO determined that this did not reconcile the findings of an earlier VA examination dated two months after separation from service.  The RO found that the preponderance of the evidence was unfavorable.  The Veteran was notified of this decision in February 1999, and provided his appellate rights.  No appeal was taken from that determination. 

The relevant evidence before VA at the time of the prior final decision in January 1999 consisted of the Veteran's service treatment records, a statement from the Veteran's primary care physician, VA treatment records, private treatment records from HealthStop, treatment records from Drs. M.N., F.P., and M.K., and relevant VA examination reports dated in December 1973 and December 1998.  Service treatment records revealed the Veteran was seen for complaints of low back pain in October 1968, October 1969 and November 1969.  In October 1968 and October 1969, the impression was strain.  X-ray examination of the lumbosacral spine in November 1969 was normal.  The Board notes that a statement from Dr. M.N. reveals treatment for a back disability in 1996.  It was noted as medical history in a December 1973 Report of Medical Examination for Disability Evaluation that the Veteran had injured his back in basic training in August 1967.  The VA orthopedic examination report dated in December 1973 indicates that the Veteran reported that he "fell while on an obstacle course and sustained a sprain of his lower back."  Physical examination revealed questionable spasm of the paraspinal muscles in the lumbar region.  X-ray examination of the low back was negative.  The Board further notes that a VA examination report dated in December 1998 indicated that X-ray examination showed mild degenerative joint disease with narrowing between L4 and L5, indicating degenerative disc disease of a mild nature.  The examiner rendered the opinion that the Veteran's back disability was not due to the Veteran's knee.  The examiner stated that the Veteran reported that he hurt his back in service.  The examiner rendered the opinion that his back problem extends back to that original injury on the obstacle course.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

As the Veteran did not timely appeal the January 1999 RO rating decision and as new and material evidence in regard to whether his back disorder was incurred in or aggravated by service was not received within one year of the January 1999 RO rating decision, so as to warrant "reconsideration" of the matter, the January 1999 rating decision is final.  38 U.S.C.A. § 7105; See Bond, 659 F.3d at 1367-68.

The Veteran filed this application to reopen his claim in February 2007.  The claim of entitlement to service connection for a low back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable law, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen his claim in February 2007.  The RO denied his request by a rating decision dated in October 2007 on the basis of a lack of new and material evidence indicating that the current condition was incurred in or aggravated by service.  The Veteran timely appealed the October 2007 RO denial.

Subsequent to the January 1999 RO rating decision, additional evidence has been associated with the claims file, including statements of the Veteran, VA treatment records, and private treatment records from Massachusetts General Hospital dated in 1996 and 1997.  Notably VA treatment notes, including a treatment note dated in April 2007, indicate that the Veteran had chronic back pain with an original injury in 1967 in basic training.  The treatment records from Massachusetts General Hospital reveal complaint, diagnosis, and treatment for a low back disability.  At a hearing before the undersigned Veterans Law Judge in August 2012 the Veteran indicated that he initially injured his back in service when he fell going over one of the obstacles on the obstacle course while in basic training.  The Veteran reported that he believed that he fell going over a log.  He stated that he did not seek treatment immediately because he was worried about having to repeat basic training.  The Veteran reported that he waited until he reached technical training to seek help and that he sought help from that point on in service.  He indicated that he has continued with medical care throughout his life. 

The Board finds that the evidence submitted subsequent to the January 1999 RO rating decision is new in that it was not of record at the time of the prior denial.  In addition, assuming the credibility of the evidence, the evidence in conjunction with the evidence previously of record, provides additional information regarding the Veteran's injury in service, and continuity of symptomolgy since service.  In particular, the Board notes that the Veteran's report of the type of injury sustained, the delay in seeking treatment, and of continued medical care since service, as well as the medical evidence of complaint of low back pain in service in October 1968, October 1969 and November 1969, questional lumbar paraspinal muscle spasm on VA orthopedic examination in December 1973 (two months after service), and diagnosis and treatment for a low back disability from 1996, support the contention that the Veteran's low back disability is related to an injury in active service.  As such, the Board finds this new evidence, when considered in conjunction with the record as a whole, to be material. 

Thus, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is new and material; therefore, the request to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that his current low back disability is due to a fall on an obstacle course while in basic training. 

The service treatment records reveal that the Veteran complained of low back pain in October 1968 that radiated down posterior left thigh off and on for two to three weeks.  The Veteran was diagnosed with a strain.  In November 1968 the Veteran was noted to have been treated in the same manner as in October 1968 and to have full range of motion of the lumbosacral spine.  In October 1969 the Veteran was noted to have continued back problems and pain in the left sacroiliac area.  The pain was nonradiating.  There was full range of motion in both legs and hips.  Hip flexion revealed increased pain.  The impression rendered was strain.  In November 1969 the Veteran complained of low back pain and was instructed in exercises and was placed on a low back regimen.  An x-ray report dated in November 1969 indicated low back pain for the prior nine months.  However, the x-ray was normal.  Upon examination at separation from service there was no back disability noted. 

In December 1973 the Veteran was afforded a VA C&P examination regarding his spine.  The Veteran was noted to report that he injured his back in basic training in August 1967.  Later in the examination report, the Veteran was noted to have injured his back in October 1967 when he fell on an obstacle course and sustained a sprain of the lower back.  He was treated at the outpatient dispensary where robaxin was adiminstered and he returned to duty.  It was noted that from then on he has had intermittent discomfort which was relieved by rest and robaxin.  The Veteran's last attack was noted to have occurred approximately six months prior to the examination and that he was treated at an Air Force Base with robaxin.  The Veteran had no pain but he did complain of discomfort in his lower back upon long driving trips.  After examination the Veteran was noted to have no low back pain.

Treatment notes beginning in 1996 consistently reveal complaints and treatment for low back pain.

In July 1996 the Veteran underwent an x-ray of the lumbar spine.  The x-ray revealed minimal degenerative changes with very mild narrowing at the L2-L3 and L4-L5 intervertebral disc spaces.

In September 1996 the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine.  The scan revealed no evidence for significant disc herniation.  There were degenerative facet changes at the 4-5 and 5-1 levels as well as mild eccentric disc bulge at the 4-5 level slightly to the left without evidence for involvement of the neural foramen.

In a statement dated in July 1996 Dr. M.N. stated that the Veteran had been suffering from low back pain with L2 radiculopathy for two months and that it had been much worse for the prior one month.  

In statements from Dr. M.P. dated in September 1996 the Veteran was noted to be followed for low back and radicular pain.

In March 1997 the Veteran underwent an x-ray of the lumbar spine.  The x-ray revealed no acute fractures or dislocations, minimal spurring in the anterior margins of L4 and L5, and mild narrowing of the joint space between L5 and S1.  The diagnosis code was minor abnormality.

In a note from a VA provider dated in August 1997 the Veteran was noted to have been followed for chronic low back pain and to have received physical therapy.

In August 1997 the Veteran reported back pain and in September 1997 the Veteran was noted to have a history of chronic back pain.

In an August 1997 statement the Veteran was noted to have left two work assignments in a Community Work Therapy program due to complaints of pain in his lower back. 

In November 1997 the Veteran complained of low back pain.  He was noted to have a history of chronic back problem and low back discomfort with pain radiating to the buttocks and legs.  He was diagnosed with chronic low back pain.  

An x-ray dated in December 1998 revealed mild degenerative disc disease.

In December 1998 the Veteran was afforded VA C&P examination.  The Veteran reported that he fell running an obstacle course sometime around 1967, that he was examined and had x-rays taken, and that the doctor told him that he had a back sprain.  The Veteran indicated that he was treated with robaxin and that he was treated on and off for his back during his entire military career.  He stated that he was given a brace from time to time and medication.  He reported that upon discharge he continued to see doctors who would give him medication.  The Veteran stated that he underwent a MRI scan in 1995 or 1996 and that he could not recall what he was told.  The Veteran stated that he took days off here and there many times.  He stated that he had to leave his four latest jobs because of his back.  The Veteran indicated that the low back pain occurred in the center to the middle, very low down, on the lumbar spine.  He stated that he could not walk more than 45 minutes which he previously could.  Physical examination was noted to be grossly normal.  X-ray examination revealed mild degenerative joint disease with narrowing between L4 and L5, indicating degenerative disc disease of a mild nature.  The examiner rendered the opinion that there was no association between the Veteran back disability and the Veteran's left knee.  However, the examiner stated:

He definitely says that he hurt his back, as indicated above, and I would say that his back problem, such as it is, extends back to that original injury on the obstacle course, but I do not think it has anything to do with the knee.

VA treatment records in 2006 report that the Veteran has had low back pain since he fell on his back in basic training in 1968.  

An x-ray in June 2006 revealed no significant or minor abnormality.

In June 2006 the Veteran reported that the injured his back as a result of a fall in an obstacle course during basic training and that since that time he had on and off low back pain.  The Veteran was assessed with chronic low back pain probably due to degenerative joint disease of the lumbar spine.

In a VA treatment note dated in July 2007 the Veteran was noted to have a 35 year history of progressive pain and numbness of the left thigh.  The Veteran reported injuring his back in a fall in basic training in 1967.

In April 2007 the Veteran was noted to have chronic low back pain.  His medical history was noted to include chronic low back pain with original injury in 1967 in basic training when a rope broke that he was hanging on to and he fell in a ditch.  An MRI scan dated in August 2006 was noted to reveal degenerative spondylosis in fairly moderate degree of L4 foraminal stenosis.  

In a statement dated in June 2007 the Veteran's primary care provider indicated that she had been treating the Veteran for chronic low back pain and lumbar radiculopathy since September 2006.  

In February 2009 the Veteran was afforded a VA C&P examination.  The Veteran reported that he fell from a rope landing on and injuring his back in service.  The Veteran was noted to have gone to sick call on at least two occasions and that he probably went on several more.  The Veteran was noted to have had examination by x-ray that was normal and to have been referred to physical therapy.  After physical examination the Veteran was relevantly diagnosed with degenerative disc disease with mild spinal stenosis at the lower levels of the spinal cord.  The examiner rendered an opinion in regard to the etiology of the Veteran's neuropathy but did not render an opinion regarding the etiology of the Veteran's back disability.

In March 2009 the Veteran underwent an MRI scan of the lumbar spine.  The scan revealed degenerative spondylosis that may have been mildly increased since August 2006, without significant differences in overall stenosis by protrusions and or protruded contours with superimposed facets.  

The Board finds that entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is warranted.  The Veteran has competently and credibly reported that he injured his back in service while completing an obstacle course in basic training.  In addition, the Veteran's service treatment records reveal multiple complaints and treatments for low back pain, diagnosed as strain.  The Veteran complained of a back disability within a year after separation from service as evidenced by a prior claim for VA benefits.  A VA examination in December 1973 failed to diagnose any back disability; however, questionable lumbar paraspinal muscle spasm was noted, and the Veteran reported at that time that he had had intermittent discomfort since his reported injury in service.  The Veteran has also indicated that he has had back pain since his injury in service.  Treatment records since at least July 1996 reveal a diagnosis of degenerative changes of the lumbar spine and in February 2009 the Veteran was diagnosed with degenerative disc disease with mild spinal stenosis at the lower levels of the spinal cord.  After examination in December 1998 x-ray examination was noted to reveal mild degenerative joint disease with narrowing between L4 and L5, indicating degenerative disc disease of a mild nature.  The examiner rendered the opinion that the Veteran's "back problem, such as it is, extends back to that original injury on the obstacle course."  Additionally, in June 2006 it was noted that the Veteran had chronic low back pain probably due to degenerative joint disease of the lumbar spine.  As the Veteran has competently and credibly reported that he injured his back in service, was noted to have complained of and been treated for a back problem in service, is currently diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine, and the degenerative joint disease and degenerative disc disease of the lumbar spine has been found by an examiner to have originated with the Veteran's in-service injury, entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.

In granting the Veteran entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine on a direct-incurrence basis the Board finds that consideration of the Veteran's claim of entitlement to service connection for a low back disability as secondary to his left knee disability is rendered moot.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.


REMAND

In June 2011, the RO denied entitlement to an evaluation in excess of 20 percent disabling for residuals, left meniscectomy.  In August 2011, the Veteran expressed his disagreement with this decision.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to the August 2011 notice of disagreement received in response to the June 2011 rating decision which denied his claim seeking entitlement to an evaluation in excess of 20 percent disabling for residuals, left meniscectomy.  Notification must be provided of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.  Only if a timely substantive appeal is received, should the matter be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


